Deaderick, J.,
delivered the opinion .of the Court.
This is an action begun before a Justice of the Peace, of White County, taken by appeal to the Circuit Court, and thence, by appeal of plaintiff, to this Court.
Two questions are presented by plaintiff, which he insists were erroneously determined by the Circuit, Court against him.
The suit was brought before a Justice of the Peace, *232upon a note for $180, June 20, 1863, and executed December 20, 1862.
Defendants were allowed to prove that the note was to be paid in Confederate money, and the verdict was for $88 debt, and $37.19 for interest — total, $125.19.
"We have followed the case of Thorington v. Smith, which allows the circumstances surrounding the parties to be explained by proof to show what kind of “ dollars” was intended by that term in their contracts executed during the late civil war.
We are of opinion that there was no error in the action of the Court on this point.
The Court rendered a judgment against plaintiff for all the costs of the cause, except those accrued before the Justice, on the ground that the verdict in his favor was not greater than the judgment of the Justice, from which he appealed.
The Act of 1833, ch. 78, §1, giving costs against a plaintiff, if he appealed from a Justice's judgment, and did not get a larger judgment in the Circuit Court, is not found in the Code. So that the costs will follow the judgment, unless in the excepted cases specified in the Code. The judgment as to the costs is, therefore, erroneous.
The judgment of the Circuit Court will be affirmed, except as to costs, and in that respect is reversed, and judgment will be pronounced here against defendants for full costs below, and costs in this Court.